DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/20 has been entered.
 Claims 1 and 54 have been amended. Claims 59-80 have been added. Claims 2-3, 11, 17-47, 49-51, 57, and 58 have been canceled. Claims 1, 4-10, 12-16, 48, 52-56, and 59-80 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1, 4, 8, 9, 12, 52 and 54 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Denis et al. (Clinical and Vaccine Immunology, 2007; 14(11):1483-1489), is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 2 of the previous Office action.
The rejection of claims 1, 4-10, 12, 16, 52, 53, 54 and 56-58  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al. (Journal of Experimental Medicine, 1994; 180: 1395-1403) in view of Reddy, M. and Prabhakar, U. (2008). Whole Blood Ex vivo Stimulation Assay Development, Optimization and Validation. In Validation of Cell‐Based Assays in the GLP Setting (eds U. Prabhakar and M. Kelley), is withdrawn in light of Applicant’s persuasive arguments. Specifically, there is no teaching or suggestion that whole blood stimulated with IL-2 and/or IL-15 will induce secretion of IFN to an extent similar to that seen with isolated NK cells. Although Reddy generically speaks to the benefits of whole blood assays, there is no teaching or suggestion directed to specifically measuring cytokine release in whole blood following 
New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, 8, 10, 12, and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ziolkowska et al. (Immunology Letters 73(2-3): 201; 2000).
The instant claims are drawn to a method of measuring natural killer (NK) cell activity, comprising: stimulating NK cells in a whole blood sample by incubating the whole blood sample with an agent comprising at least one isolated stimulating cytokine selected from the group consisting of interleukin 2 and interleukin 15, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure to evaluate NK cell activity; wherein the whole blood sample is a human whole blood sample.
Ziolkowska et al. teach a method comprising obtaining whole blood from healthy individuals and incubating the whole blood sample with IL-15. Ziolkowska et al. teach that .
Claim(s) 1, 4, 5, 8, 9, 12, 52, 54, and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geluk et al. (Clinical and Vaccine Immunology, 2010; 17(6):993-1004).
The instant claims are drawn to a method of measuring natural killer (NK) cell activity, comprising: stimulating NK cells in a whole blood sample by incubating the whole blood sample with an agent comprising at least one isolated stimulating cytokine selected from the group consisting of interleukin 2 and interleukin 15, thereby artificially activating the NK cells to generate and secrete NK cell-secreting cytokines; and measuring an amount of the NK cell-secreting cytokines secreted into the whole blood sample and using the amount as a measure to evaluate NK cell activity; wherein the whole blood sample is a human whole blood sample.
Geluk et al. teach a method comprising obtaining a whole blood sample from a human subject and incubating the whole blood sample with IL-2 and IL-12 (See pages 994-996). Geluk et al. teach measuring IFNγ release by ELISA (See page 994-996). It should be noted that NK cells are a component of whole blood, and thus, incubating the whole blood with IL-2 and IL-12 would inherently stimulate the NK cells in the whole blood sample. Thus, Geluk et al. anticipate the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 77-80 recite “wherein the NK cells in the whole blood sample are in an inactivated state prior to the step of stimulating”. This limitation is indefinite because it is not clear how this step is performed. The only active step recited in the independent claims is incubating the whole blood sample with isolated stimulating cytokine. The newly added limitation implies that the NK cells in the whole blood sample can be either in an activated state or an inactivated state. However, the specification nor the claims apprise one of skill in the art of what markers are indicative of each state (i.e., inactivated or activated), and how this determination is made prior to the incubating step. Clarification and/or correction is required.
Claim Status
Claims 6, 13-15, 48, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 59-76 are allowed.
Claims 1, 4, 5, 10, 12, 52-54, 56, and 77-80 are rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646